UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the three month period ended March 31, 2010 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Euro Group of Companies, Inc. (Exact name of small business issuer as specified in its charter) Delaware 13-4070586 (State or other jurisdiction of (IRS Employer Identification No.) incorporatin or organization) Euro Group of Companies Inc. 10 Midland Avenue, Port Chester, NY 10573 (914) 937-3900 (Address and telephone number of principal executive offices, principal place of business, and name, address and telephone number) ICT Technologies, Inc. (former name) Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer[ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [ x ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b.2 of the Exchange Act) Yes [ ] No[x] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, par value $0.001, 115,335,794 shares outstanding as of May 10, 2011. EURO GROUP OF COMPANIES, INC. TABLE OF CONTENTS Page Part I - Financial Information Item 1 - Financial Statements Consolidated Balance Sheets as of March 31, 2010 (unaudited)and December 31, 2009 (unaudited) 3 Consolidated Statements of Operations for the three months ended March 31, 2010 (unaudited)and March 31, 2009 (unaudited) 4 Consolidated Statements of Cash Flows for the three monthsended March 31, 2010 and March 31, 2009 (unaudited) 5 Notes to Consolidated Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Controls and Procedures 12 PART II - OTHER INFORMATION 13 Item 1.Legal Proceedings 13 Item 2.Unregistered Sales of Equity Securities andUse of Proceeds 13 Item 3.Defaults Upon Senior Securities 13 Item 4.Submission of Matters to a Vote of Security Holders 13 Item 5.Other Information 13 Item 6.Exhibits and Reports on Form 8-K 13 SIGNATURES 14 2 EURO GROUP OF COMPANIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2010 December 31, 2009 (Unaudited) (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $147,597 and $197,025, respectively Loan receivable - short term - Inventory Deposits for future inventory purchases Prepaid Expenses Total current assets Property and equipment, less accumulated depreciation of $ and $123,781 respectively Security deposits - retail store Total other assets TOTAL ASSETS $ $ CURRENT LIABILITIES Bank overdrafts $ $ Bank lines of credit Accounts payable and accrued expenses Payroll taxes and withholdings Defferred activations - Customer deposits - Common stock subject to put feature (Note 10) Total current liabilities LONG TERM LIABILITIES Loans payable - Loans payable to related parties TOTAL LIABILITIES $ $ STOCKHOLDERS' EQUITY (DEFICIENCY) Preferred stock, $.001 par value, 10,000,000 shares authorized, 0 shares issued - - Common stock, $.001 par value, 200,000,000 shares authorized; issued and outstanding 166,575,793,and 113,075,793 shares, respectively Additional paid-in capital Subscription receivable ) ) Retained earnings (deficit) ) ) Total stockholders' equity (deficiency) ) ) TOTAL LIABILITIES AND STOCKHOLDERS'EQUITY (DEFICIENCY) $ $ See notes to consolidated financial statements 3 EURO GROUP OF COMPANIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended March 31, Sales $ $ Less Cost of sales Gross profit Selling, general and administrative expenses Loss from operations ) ) Loss from inventory adjustment ) Interest expense - ) Net loss $ ) $ ) Basic and diluted earnings (loss) per common share ) ) Weighted average shares outstanding basic and diluted See notes to consolidated financial statements 4 EURO GROUP OF COMPANIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, Net (loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by (used for) operating activities: Depreciation and amortization Loss on inventory adjustment - Stock-based compensation - Provision for returns and allowance for doubtful accounts and bad debts write-offs - Changes in operating assets and liabilities Receivables Inventories Deposits for future inventory purchases ) - Deposit and prepaid expenses ) Customer deposits and deferred activations - Accounts payable and accrued expenses ) Common stock subject to put feature - Payroll taxes and withholdings ) ) Net cash (used for) operating activities Investing Activities Property and equipment disposals - Net cash used for investing activities - Financing Activities Increase (decrease) in loans payable to related parties Proceeds from loans ) ) Proceeds from sale of common stock - Net cash provided by financing activities ) ) Net increase (decrease) in cash Cash and cash equivalents at beginning of period ) Cash at end of period $ $ Significant non-cash investing and financing activities: … shares were issued for $5,000 worth of legal services See notes to consolidated financial statements 5 EURO GROUP OF COMPANIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 (UNAUDITED) NOTE 1-Organization and Business Operations Euro Group of Companies, Inc.("EGCO") formerly ICT Technologies, Inc. ("ICTT") was incorporated in Delaware on May 27, 1999. EGCO has five wholly owned subsidiaries; Europhone USA, Inc. ("FONE1"), a New York corporation incorporated on March 17, 2000; Europhone Inc. ("FONE2"), a New York corporation incorporated on May 24, 2001; Eurospeed, Inc. ("EUROSPEED"), a New York corporation incorporated on November 19, 2001, Eurokool, Inc. ("EUROKOOL"), a New York corporation incorporated on February 21, 2002; and Europhone USA, LLC ("EUROFONE"), a New York limited liability company formed on August 2, 2002. EGCO and its subsidiaries (collectively, the "Company") operate from leased offices in Port Chester, New York. EGCO acts as a holding company and its subsidiaries were formed to engage in the distribution of various products manufactured by unrelated third parties. NOTE 2- Interim Financial Statements The unaudited financial statements for the three months endedMarch 31, 2010 and 2009 have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with instructions to Form 10-Q. In the opinion of management, the unaudited financial statements have been prepared on the same basis as the annual financial statements and reflected all adjustments, which include only normal recurring adjustments, necessary to present fairly the financial position as of March 31, 2010 and the results of operations and cash flows for the three months ended March 31, 2010. The financial data and other information disclosed in these notes to the interim financial statements related to these periods are unaudited. The results for the three month period ended March 31, 2010 are not necessarily indicative of the results to be expected for the entire year ending December 31, 2010. The balance sheet at December 31, 2009 has been derived from the financial statements at that date. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to the Securities and Exchange Commission's rules and regulations. These unaudited financial statements should be read in conjunction with the financial statements and notes thereto for the year ended December 31, 2009 as included in our report on Form 10-K. NOTE 3- Inventories Inventory as of March 31, 2010 was $91,760, comprised of World Sim cards and other telecommunications related products. NOTE 4-Bank Overdrafts At March 31, 2010, bank overdrafts (inactive status) consisted of: ICTT bank account overdraft facility $ FONE1 bank account overdraft facility Total $ The overdraft facilities provide for interest at a rate of 9% per annum. Repayment is past due and the bank has orally agreed to suspend the accrual of interest on the balance through December 31, 2011. The loans are personally guaranteed by the Company’s chief executive officer. 6 The lines of credit provide for interest at a rate of 9% per annum. Repayment is past due and the bank has orally agreed to suspend the accrual of interest on the agreed balances through December 31, 2011. The loans are personally guaranteed by the Company’s chief executive officer. NOTE 5-Property and Equipment Property and equipment consisted of the following: March 31, December 31, 2009 Computer equipment and software $ $ Furniture and Fixtures Leasehold Improvement Less accumulated depreciation ) ) Property and equipment, net of accumulated depreciation $ $ Depreciation expense for the three months ended March 31, 2010 and 2009 was $17,698 and $6,566, respectively. NOTE 6- Income Taxes EGCO files consolidated income tax returns with its subsidiaries for federal and state reporting purposes. For the three months ended March 31, 2010 and 2009, the provision for (benefit from) income taxes consisted of: Three Months Ended March 31, Current Federal $
